UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 9, 2016 (August 5, 2016) Eagle Bulk Shipping Inc. (Exact name of registrant as specified in its charter) Republic of the Marshall Islands 001-33831 98-0453513 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS employer identification no.) 300 First Stamford Place, 5th Floor Stamford, CT 06902 (Address of principal executive offices, including zip code) (Registrant's telephone number, including area code): (212) 785-2500 (Former Name or Former Address, if Changed Since Last Report): None Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 . Results of Operations and Financial Condition. On August 8, 2016, Eagle Bulk Shipping Inc. (the “ Company ”) issued a press release regarding its financial results for the quarter ended June 30, 2016. A copy of the press release is attached as Exhibit 99.1 hereto and is incorporated into this Item 2.02 by reference. The information in this Item 2.02 of this Current Report on Form 8-K, including the exhibit, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), or otherwise subject to the liabilities of such section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “ Securities Act ”) or the Exchange Act, except as expressly set forth by specific reference in such a filing. By filing this Current Report on Form 8-K and furnishing this information, the Company makes no statement or admission as to the materiality of any information in this Item 2.02 or the exhibit attached hereto. This Current Report on Form 8-K and Exhibit 99.1 contain forward-looking statements within the meaning of the federal securities laws. These forward looking statements are based on current expectations and are not guarantees of future performance. Further, the forward-looking statements are subject to the limitations listed in Exhibit 99.1 and in the other reports of Eagle Bulk Shipping Inc. filed with the Securities and Exchange Commission, including that actual events or results may differ materially from those in the forward-looking statements. Item 7.01.Regulation FD. On August 5, 2016, the Company issued a press release announcing a 1-for-20 reverse stock split of the Company’s issued and outstanding shares of common stock. A copy of the press release is attached hereto as Exhibit 99.2 hereto and is incorporated into this Item 7.01 by reference. The information in this Item 7.01 of this Current Report on Form 8-K, including the exhibit, shall not be deemed “filed” for purposes of Section 18 of the Exchange Act or otherwise subject to the liabilities of such section, nor shall it be deemed incorporated by reference in any filing under the Securities Act or the Exchange Act, except as expressly set forth by specific reference in such a filing. By filing this Current Report on Form 8-K and furnishing this information, the Company makes no statement or admission as to the materiality of any information in this Item 7.01 or the exhibit attached hereto. Item 9.01.Financial Statements and Exhibits. (d) Exhibits . ExhibitNumber Description Press release, issued by Eagle Bulk Shipping Inc., dated August 8, 2016. Press release, issued by Eagle Bulk Shipping Inc., dated August 5, 2016. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAGLE BULK SHIPPING INC. (registrant) Dated: August 9, 2016 By: /s/ Adir Katzav Name: Adir Katzav Title: Chief Financial Officer EXHIBIT INDEX ExhibitNumber Description Press release, issued by Eagle Bulk Shipping Inc., dated August 8, 2016. Press release, issued by Eagle Bulk Shipping Inc., dated August 5, 2016.
